Title: To Benjamin Franklin from Georges-René Pléville Le Pelley, 28 March 1783
From: Pléville le Pelley, Georges-René
To: Franklin, Benjamin


MonsieurMarseille Le 28e. mars 1783
J’ose joindre ma Supplique a celle des Negotiants cy joint pour La remise du Brigantin Les marie therese Capn. fremond, Sur Lequel Le Sr. Luc Laugier mon gendre avoit une Bonne partie de Sa fortune. Mon seul titre auprès de vous Monsieur est La connoissance de vos Bontés; je Suis un des premiers françois qui ont couru au Secours de Votre patrie; j’etois Lieutenant Sur Le Languedoc avec Mr. DEstaing: qui m’ayant chargé de Lintendance de Lescadre a Boston: Se trouvoi assommé par une Rixe d’anglais desertee de Prison avec Le chv. De St. Sauveur mon adjoint qui perit et fut inhumé dans cette ville.
Je Suis avec respect Monsieur Votre très humble et tres obeissant Serviteur
Pleville LepelleyCapn de vsau et de Port, Commandant
